                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:11CR296

      vs.
                                                                 ORDER
FRANCISCO HERNANDEZ

                    Defendant.


      The government has filed a Motion to Dismiss [Filing No. 147] the Petition for

Offender Under Supervision [Filing No. 127]. For that reason, the motion is granted.

      IT IS ORDERED:

      1.     The Petition for Offender Under Supervision [Filing No. 127, filed herein, is

             dismissed, without prejudice.



      Dated this 7th day of March 2019.


                                               BY THE COURT:



                                               s/Laurie Smith Camp
                                               Senior United States District Judge
